Case 7:19-cv-00423 Document 1-1 Filed on 12/23/19 in TXSD ReageodicallyFiled
2/13/2019 5:19 PM
Hidalgo County District Clerks
Reviewed By: Alexis Bonilla
C-0739-19-C
CAUSE NO.:
ADA CARMONA § INTHE JUDICIAL DISTRICT
§
§
VS, § COURT OF
;
_- “-WAL-MARTSTORES TEXASLLC  ~=—~—&§_~—s HIDALGO COUNTY, TEXAS __

 

PLAINTIFF'S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

NOW COMES ADA CARMONA, hereinafter referred to as Plaintiff, and files this, her
Original Petition against WAL-MART STORES TEXAS LLC, hereinafter referred to as

Defendant, and for cause of action will show the Court the following:

DISCOVERY CONTROL PLAN - BY RULE (LEVEL 3)

1. Plaintiff intends to conduct discovery under Level 3 as provided by Rule 190 of the

Texas Rules of Civil Procedure.
CLAIM FOR RELIEF

2. Plaintiff is seeking monetary relief from Defendant in the maximum amount of

$75,000.00, as compensation for her damages.
PARTIES

3, Plaintiff Ada Carmona resides in McAllen, Hidalgo County, Texas.

4, Defendant Wal-Mart Stores Texas LLC is a duly licensed limited liability company in
Texas. Defendant Wal-Mart Stores Texas LLC may be served with process by serving its
registered agent, C.T. Corporation System, at 1999 Bryan Street, Suite 900, Dallas, Texas 75201-

3136,

VENUE AND JURISDICTION

5. The incident described hereinbelow or events giving rise to Plaintiff's claim against

EXHIBIT

; f\
Case 7:19-cv-00423 Documeptsh tig hiled on 12/23/19 in TXSD Haceoialyriea

Hidalgo County District Clerks
Reviewed By: Alexis Bonilla

 

 

Defendant arose in Edinburg Hidalgo County, Texas. Venue for this cause of action therefore
lies in Hidalgo County, Texas.

6. The damages that Plaintiff is seeking from Defendant are within the jurisdictional

limits of the Court. This Court therefore has jurisdiction of this cause of action.
FACTS

7, On December 20, 2018, at approximately 7:00 p.m., Plaintiff was shopping at
Defendant's Wal-Mart store located at 4101 South McColl Road in Edinburg, Hidalgo County,
Texas. As Plaintiff was shopping in the produce department, she slipped, fell to the floor, and
suffered injuries and damages. A large puddle of liquid was on the floor. The floor lacked a
mat. The wet floor that lacked a mat caused Plaintiff slip and fall. The liquid had been on the
floor for a long period of time before Plaintiff slipped and fell; An employee of Defendant was
in close proximity to the liquid during the lengthy period of time that it existed on the floor,
The employee who was nearby assisted Plaintiff immediately after she slipped and fell.
Defendant failed to place a mat on the floor that would have prevented Plaintiff from slipping
and falling, creating a dangerous condition in the produce department.

CAUSE OF ACTION BASED ON
PREMISES LIABILITY LAW AND PROXIMATE CAUSE

8. At all time that is material to the incident described hereinabove and this case,
Defendant was negligent under premises liability law in that: A. Plaintiff was a business
invitee, B, Defendant owned, possessed, and/or controlled the premises where the incident
described hereinabove occurred, C. A condition on the premises, the liquid on the floor, the
floor that lacked a mat, the wet and slippery floor, and/or the wet and slippery floor that
lacked a mat, as described in the preceding paragraph, posed an unreasonable risk of harm, D,
Defendant knew or reasonably should have known of the danger posed by the condition, and
E, Defendant breached its duty of ordinary care by failing to adequately warn Plaintiff of the

condition and failing to make the condition reasonably safe. This negligence by Defendant was

2

 

Fee are ssieianslnioeins = Jn oe

 
 

Case 7:19-cv-00423 Documeht 14? HG on 12/23/19 in TXSD Rageotalytited
2/13/2019 5:19 PM
Hidalgo County District Clerks
Reviewed By: Alexis Bonilla
the sole proximate cause ot a proximate cause of the incident described hereinabove and of the
injuries and damages suffered by Plaintiff, as set out hereinbelow.
DAMAGES
9, As a proximate cause of the negligence of Defendant in causing the incident described
_ hereinabove, Plaintiff suffered injuries, suffered physical pain and mental anguish in the past,
will suffer physical pain and mental anguish in the future, suffered physical impairment in the
past, will suffer physical impairment in the future, suffered physical disfigurement in the past,
will suffer physical disfigurement in the future, incurred medical expenses in the past, and will
incur medical expenses in the future. Plaintiff is seeking monetary relief from Defendant in the
maximum amount of $75,000.00, as compensation for her damages.
VICARIOUS LIABILITY

10, At all time that is material to the incident described hereinabove and this case,

Defendant's employees acted within the course, scope, and authority of their employment

and/or agency relationship with Defendant. Defendant should therefore be held vicariously

liable to Plaintiff for all of Plaintiff's damages alleged herein.
PREJUDGMENT AND POST[UDGMENT INTEREST

11. Plaintiff further sues Defendant herein for prejudgment interest at the maximum
rate allowed by law on those damages where such interest may be assessed and for
postjudgment interest at the maximum rate allowed by law on all of Plaintiff’s damages from
the date of judgment until the judgment is paid in full.

REQUEST FOR JURY AND JURY FEE

12, Plaintiff requests that the above-styled and numbered cause be tried to a jury and
represents to the Court that the proper jury fee has been paid to the Clerk of this Court with
‘the filing of Plaintiff’s Original Petition.

WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon final hearing, she

have judgment against Defendant for all of her damages hereinabove alleged, for prejudgment

3

 
 

Case 7:19-cv-00423 Documén??32-r6g on 12/23/19 in TXSD RageoficaliyFited

2/13/2019 5:19 PM
Hidalgo County District Clerks
Reviewed By: Alexis Bonilla

and postjudgment interest, and for any and all other relief, both general and special, in law

and in equity, and for all costs of Court in her behalf expended.

Respectfully Submitted,

THE CISNEROS LAW FIRM, L.L.P.
312 Lindberg

McAllen, Texas 78501 _

Telephone No. (956) 682-1883

Fax No. (956) 682-0132

Ame LE Cn

MICHAEL J, CISNEROS
State Bar No. 00793509
ARTURO CISNEROS
State Bar No. 00789224
Attorneys for Plaintiff

 
